Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION
This action is responsive to the communication received November 19th, 2021.  Claims 4-6 and 10-12 have been canceled.  Claims 1-3, 7-9, and 13-20 have been entered and are presented for examination.
Application 15/090,991 is a Continuation of US Application 14/680,473 (04/07/2015) now Patent US 9307537 which is a Continuation of US Application 11/752,042 (05/22/2007) now Patent US 9002364.
Response to Arguments
Applicant argues Independent claim 1 recites, "identifying an available time slot on the second carrier frequency [that is not a harmonic of the first carrier frequency and that has a greatest frequency separation from the first carrier frequency of any available frequency] to accommodate a third call in-progress on the first carrier frequency and which is not part of the first and second calls on the mobile terminal". ISIDORE, ERIKSSON, and LEONARD, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1.
 	The Examiner respectfully disagrees.
	Isidore et al. discloses a GSM-connected call and a CDMA-connected call are allowed simultaneously (paragraph 0062) and using different bands (Claim 27). 
	Isidore et al. discloses call waiting as well. 
Eriksson et al. which discloses a channel request for a high priority call is received causing the preemption service to initiate a first attempt to handover the low priority call to another traffic channel and the high priority call will be connected using the newly seized traffic channel (column 1, lines 39-59). The traffic channel may be located within one of a plurality of neighboring cells or within a current cell (see Abstract), which suggested the channels are carriers.
If Erikson et al. is moving a call from a channel to another channel, then then the channel has available time slots after the move. 
Brown discloses Spacing the carriers too far apart in frequency uses up too much of the frequency spectrum and increases bandwidth requirements. Spacing the carriers too close together in frequency overlaps the signals and increases interference between the various signals (column 7, lines 10-16).  Brown is suggesting carrier spacing that is not too far and not too close (i.e., the greatest distance that allows both constraints to be met).  
Leonard discloses her channels, on the contrary, which are not busy, due to a connection from the network, are nevertheless encumbered by more or less intense interference or jamming due to cross-talk from one of the adjacent busy channels of the network, which have the harmonic frequency of other channels in the network or of other networks, etc. Such channels are, in principle, free, but are not pure: they can be used for a connection, but the connection will be distorted by a relatively intense noise (column 1, lines 39-50).
Leonard is showing why a person of ordinary skill would not use a harmonic carrier and shows the call would interfere with one another. 
The references as combined disclose all the recited subject matter in the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,307,537. Although the claims at issue are not the claims are directed to the same subject matter.
Claims 1-3, 7-9, and 13-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,002,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1-2, 7-8, and 13-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isidore et al. (US 2006/0234693) in view of Eriksson et al. (US 6,061,559) in view of Leonard (US 3,806,819) in view of Brown (US 6,922,160).
Regarding claims 1, 7, 13, Isidore et al. discloses a method, comprising: receiving a second all at a l mobile terminal while the mobile terminal is engaged in a first call in-progress on a first carrier frequency (paragraphs 0020 and 0022 and claim 18 [on-going call; incoming call and call waiting; the second call can be on the same technology or different technology which suggests using same or different frequencies for the calls since each technology operates on multiple carrier frequencies with associated time slots]).
Isidore et al. does not explicitly disclose identifying an available time slot on a second carrier frequency to accommodate a third call in-progress on the first carrier frequency and which is not part of the first and second calls on the mobile terminal; performing a handover of the third call in-progress to the available time slot on the second carrier frequency; and establishing the second call with the mobile terminal in a time slot of the first carrier frequency which was previously occupied  by the third call in progress while the first call is maintained in-progress on the first carrier frequency.
However, the feature becomes obvious in light of Eriksson et al. which discloses a channel request for a high priority call is received causing the preemption service to initiate a first attempt to handover the low priority call to another traffic channel and the high priority call will be connected using the newly seized traffic channel (column 1, lines 39-59).

It would have been obvious to one of ordinary skill in the art to recognize that the carrier frequencies could be associated with priorities wherein when the time slots associated with the high priority frequency are all in use by lower and high priority traffic, allowing the system to handover the lower priority traffic to another carrier frequency in the plurality of carrier frequencies in order to allocate a time slot to a high priority call.
The references as combined above do not explicitly disclose identifying that a second carrier frequency is not a harmonic of the first carrier frequency.
However, Leonard discloses her channels, on the contrary, which are not busy, due to a connection from the network, are nevertheless encumbered by more or less intense interference or jamming due to cross-talk from one of the adjacent busy channels of the network, which have the harmonic frequency of other channels in the network or of other networks, etc. Such channels are, in principle, free, but are not pure: they can be used for a connection, but the connection will be distorted by a relatively intense noise (column 1, lines 39-50).
Leonard is suggesting selecting a harmonic frequency would cause the connection will be distorted by a relatively intense noise.  Therefore, one of ordinary skill in the art before the effective filing date of the invention would be inclined to select a non-harmonic frequency to avoid distortion.
The references as combined above do not explicitly disclose that the second carrier frequency has a greatest frequency separation from the first carrier frequency of any available frequency.
However, Brown discloses Spacing the carriers too far apart in frequency uses up too much of the frequency spectrum and increases bandwidth requirements. Spacing the carriers too close together (column 7, lines 10-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize spacing a carrier far enough to save bandwidth and close enough not to interfere. 

Regarding claims 2, 8, Isidore et al. further discloses receiving a call request directed to the mobile terminal (paragraph 0020 [call waiting; incoming call]).
	Regarding claim 14, Isidore et al. further discloses a first subscriber identity module associated with a first cellular service subscription (see Figure 2A and claim 18); and a second subscriber identity module associated with a second cellular service subscription (see Figure 2A and claim 18).
	Regarding claim 15, Isidore et al. further discloses wherein the processing system provides mid-call services for the second call and wherein the mid-call services comprise at least one of a call forwarding service, a call waiting service and a call conferencing service (paragraphs 0020 and 0090-0091 [call waiting and conferencing]).
	Regarding claim 16, Isidore et al. further discloses wherein the processing system detects a call request of the second call while the first call is in progress, prohibits a ringing signal from being output by the mobile terminal and outputs an indication of a second call request (paragraph 0020 [indication on the display device to indicate a second call; no ringing]).
	Regarding claim 17, Isidore et al. further discloses wherein the processing system receives an indication that the second call is accepted and notifies a carrier network from which the second call is inbound to the mobile terminal that the second call is accepted (see Figure 5A, Step 518 [second call is answered; network processing is inherent based on the decision on the user to accept or decline]).
(paragraphs 0090-0091 [conferencing]).
	Regarding claim 19, Isidore et al. further discloses a microphone that receives audio input at the mobile terminal, wherein the audio input is transmitted on an uplink of at least one of the first channel and an uplink of the second channel (see Figure 1A, Microphone 140 [inherent that the user’s voice is packetized and transmitted on a PUSCH of the cellular network]).
	Regarding claim 20, Isidore et al. further discloses wherein the second call is established with at least one of: a call forwarding destination number in response to receipt of the first call (paragraph 0069 [primary number functions may override those of the secondary number functions when calls are simultaneously received for both subscriber numbers. In such instances, the designated primary number rings while the voicemail option of the secondary number may be automatically triggered]), and wherein content of the first channel is bridged to the second channel; and a call transfer destination number in response to a user supply of a call transfer command.

Claims 3, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isidore et al. (US 2006/0234693) in view of Eriksson et al. (US 6,061,559) in view of Leonard (US 3,806,819) in view of Brown (US 6,922,160) as applied to claims 1, 7, above, and further in view of Hamalainen et al. (US 6,072,787).
Regarding claims 3, 9, the references as applied above disclose all the recited subject matter in claims 1, 7, but do not disclose identifying the second carrier frequency as a different carrier frequency that has more time slots available than the first carrier frequency allocated to the first call.
However, Hamalainen et al. discloses handover of a call to a channel with a larger number of time slots for increased data rates (column 8, lines 17-41).

It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the method of Hamalainen et al. into the system of the references as applied above.  The method of Hamalainen et al. can be implemented by enabling the wireless communication device of the references as applied above to be switched to a channel having a greater number to time slots available thereby allowing a higher data rate for the wireless communication device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465